FILED
                           NOT FOR PUBLICATION                             NOV 25 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MOAPA BAND OF PAIUTES; SIERRA                    No. 11-17672
CLUB, INC.,
                                                 D.C. No. 2:10-cv-02021-KJD-LRL
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

BUREAU OF LAND MANAGEMENT;
SALLY JEWELL; AMY LUEDERS,

              Defendants - Appellees,

NEVADA POWER COMPANY,

              Intervenor-Defendant -
Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                     Argued and Submitted November 6, 2013

                              San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before:        W. FLETCHER and NGUYEN, Circuit Judges, and DUFFY,
               District Judge.**

      Plaintiffs Moapa Band of Paiutes and the Sierra Club appeal the district

court’s grant of summary judgment in favor of the U.S. Bureau of Land

Management (“BLM”) and other federal defendants, and intervenor-defendant

Nevada Power Company (“NPC”). We have jurisdiction pursuant to 28 U.S.C. §

1291, and we affirm.

      The district court correctly determined that BLM complied with the National

Environmental Policy Act (“NEPA”) in evaluating the potential environmental

consequences of the proposed expansion of the Reid Gardner Generating Station in

its environmental assessment (“EA”), and in deciding not to prepare an

environmental impact statement (“EIS”). “NEPA mandates that federal agencies

prepare an EIS for major federal actions ‘significantly affecting the quality of the

human environment.’” Cold Mountain v. Garber, 375 F.3d 884, 892 (9th Cir.

2004) (quoting 42 U.S.C. § 4332(2)(C)). “Not every project necessitates an EIS,”

however, as not every project will significantly affect the environment. Ocean

Advocates v. U.S. Army Corps of Eng’rs, 402 F.3d 846, 864 (9th Cir. 2005). “[T]o

determine whether the environmental impact is significant enough to warrant an


          **
            The Honorable Kevin Thomas Duffy, United States District Judge for
the Southern District of New York, sitting by designation.
                                           2
EIS,” an agency first prepares an EA. Id. If the agency determines following an

EA that “the project will have only an insignificant effect,” it issues a finding of no

significant impact and needs not draft an EIS. Id. Throughout this evaluation

process, agencies must “take seriously the potential environmental consequences of

a proposed action.” Id. Accordingly, “[w]e have termed this crucial evaluation a

‘hard look.’” Id. (quoting Kern v. U.S. Bureau of Land Mgmt., 284 F.3d 1062,

1066 (9th Cir. 2002)).

      In reviewing an agency’s action, a court may set it aside, inter alia, if it is

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.” 5 U.S.C. § 706(2)(A). “The standard is deferential. The court ‘may not

substitute its judgment for that of the agency concerning the wisdom or prudence

of [the agency’s] action.’” River Runners for Wilderness v. Martin, 593 F.3d 1064,

1070 (9th Cir. 2010) (alteration in original) (quoting Or. Envtl. Council v.

Kunzman, 817 F.2d 484, 492 (9th Cir. 1987)). Thus, “[t]he [agency’s] action . . .

need only be a reasonable, not the best or most reasonable, decision.” Id. (second

and third alterations in original) (quoting Nat’l Wildlife Fed. v. Burford, 871 F.2d

849, 855 (9th Cir. 1989)).

      The district court correctly determined that, under this deferential standard,

BLM had taken the requisite “hard look” at the project’s potential environmental


                                           3
impacts. The EA is poorly written in places, but BLM’s analysis is not so deficient

as to be arbitrary or capricious. Moreover, in light of the deferential standard

under which we review BLM’s actions, plaintiffs were unable to demonstrate that

BLM’s decision to decline to supplement the EA following plaintiffs’ post-EA

submission of additional information was arbitrary or capricious. We therefore do

not address the question whether a notice to proceed constitutes “major Federal

actio[n] to occur,” Marsh v. Or. Natural Res. Council, 490 U.S. 360, 374 (1989)

(alteration in original) (internal quotation marks omitted).

      The district court correctly determined that BLM’s current regulations

permit the disposal of hazardous waste on public lands under the Federal Land

Policy and Management Act, in light of the deference we owe to BLM’s

interpretation of its own regulations under Auer v. Robbins, 519 U.S. 452, 461

(1997). Even if BLM erred in designating the waste as nonhazardous, it

nonetheless has the authority under its regulations to permit its disposal. In BLM’s

EA, discussion of the potential hazardousness of the waste material went only to

BLM’s analysis of its own authority to permit the disposal; it did not appear to

factor into its finding of no significant impact. As it is clear that BLM would have

reached a permissible finding of no significant impact even had it determined that

the waste material was hazardous, any error in the EA was harmless, see Kazarian


                                           4
v. USCIS, 596 F.3d 1115, 1119 (9th Cir. 2010), and did not constitute an

impermissible post-hoc rationalization.

      AFFIRMED.




                                          5